Citation Nr: 0713524	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-38 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person, or 
on account of being housebound. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1941 to November 
1941 and from September 1942 to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Hartford, 
Connecticut, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The veteran requires the daily personal health care services 
of a skilled provider to assist him in dressing and 
undressing, bathing and grooming, in preparation of meals, 
and to protect him from his the dangers incident to his daily 
environment. 


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and 
attendance of another person have been met.  38 C.F.R. §§ 
1114, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.350, 
3.352 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.

The veteran contends that he is entitled to SMC due to a need 
for regular aid and attendance.  He argues that his service 
connected disabilities make it difficult for him to walk, and 
notes that he is in constant danger of falling.  He 
attributes this problem to a loss of balance resulting from 
his severe service connected hearing loss, and to his service 
connected osteoarthritis of the spine.  

SMC is payable to a veteran who by reason of service 
connected disability is permanently bedridden, blind in both 
eyes, or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The following factors will be accorded consideration in 
determining whether the veteran is in need of regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in § 3.352(a) must be present 
for a grant of SMC based on need for aid and attendance).

"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

SMC is also payable, under 38 U.S.C. 1114(s), where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service- 
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 C.F.R. § 3.350(i)(2).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54. 

The veteran's service connected disabilities are bilateral 
hearing loss, currently evaluated as 70 percent disabling; 
generalized anxiety disorder and post-traumatic stress 
disorder, evaluated as 50 percent disabling; hypertrophic 
arthritis of the spine and sacroiliac joint, evaluated as 40 
percent disabling; post-operative residuals of a right 
inguinal hernia, evaluated as 10 percent disabling; and 
tinnitus, evaluated as 10 percent disabling.  The veteran's 
combined evaluation is 90 percent.  He is also in receipt of 
a total rating based on individual unemployability.  

The evidence includes a June 2002 report from a private 
psychologist, which notes that the veteran lives 
independently but has consistently required assistance in 
home from services provided to him and from family members.  

July 2003 to August 2003 records from a private home care 
service state that an overall assessment of the veteran's 
activities of daily living was fair.  The veteran used a 
walker to ambulate.  He was dependent on others for bathing, 
and had an adaptive device in the tub.  He required 
assistance in dressing both his upper and lower body.  The 
veteran was also dependent on others for grooming, meal 
preparation, housekeeping, shopping, and transportation.  He 
was independent in toileting, eating, medication, and oral 
hygiene with set up.  

The veteran was afforded a VA examination for housebound 
status or permanent need for regular aid and attendance in 
August 2003.  He complained of severe locomotor failure, 
painful walking, and an inability to walk due to Paget's 
disease, osteoarthritis of the spine, and post phlebitic 
syndrome.  The veteran's nutrition was noted to be adequate.   
He appeared markedly stiff and was barely able to rise from 
his seat.  The right upper extremities had a marked decrease 
in range of motion due to tendonitis.  There was painful 
motion which led to difficulty in dressing.  The veteran also 
had edema of the right lower extremity, swelling and 
tenderness of both heels, and decreased range of motion of 
the right hip.  Painful motion of the hips and tenderness of 
the back was noted.  There was decreased range of motion of 
the knees and osteoarthritis.  The veteran had marked 
limitation of motion of the spine.  His limitation of 
mobility was also described as marked.  

The examiner indicated that the veteran was essentially home 
bound.  His daughters would assist him, but this was 
inadequate for his needs.  The veteran used a walker when he 
tried to walk.  The diagnoses included Paget's disease of the 
spine and hips, post phlebitic syndrome, tendonitis of the 
right shoulder, and osteoarthritis of the hips, knees, and 
spine.  The examiner certified that the veteran required the 
daily personal health care services of a skilled provider 
without which the veteran would require hospitalization, 
nursing, or other institutional care. 

August 2003 private medical records state that the veteran's 
ambulation is a major issue.  He could only walk or stand for 
short periods of time.  

A September 2003 letter from the veteran's private doctor 
states that the veteran is disabled due to osteoarthritis of 
the spine, osteoarthritis of the hip, Paget's disease of the 
bone, and chronic venous insufficiency following deep venous 
thrombosis of the right leg.  The doctor opined that the 
veteran needed an aide to come help him each morning for 
about two or two and a half hours.  

VA treatment records dated September 2004 note that the 
veteran has sustained multiple falls.  Additional private 
medical records from 2003 to 2005 state that the veteran is a 
high risk for a fall.   

Initially, the Board notes that the veteran is not entitled 
to SMC on account of being housebound.  He does not have a 
single service connected disability evaluated as 100 percent 
disabling.  38 C.F.R. § 3.350(i)(2).

However, the Board finds that the criteria for entitlement to 
SMC based on the need for regular aid and attendance have 
been met.  The evidence clearly shows that the veteran needs 
assistance in dressing and in keeping himself clean and 
presentable.  He is unable to protect himself from the 
hazards or dangers incident to his daily environment due to 
his extremely limited mobility and his high risk of falls.  
The August 2003 VA examiner certified that the veteran 
requires daily personal health care service, and the 
September 2003 private examiner agreed.  

The final question that must be addressed is whether or not 
the veteran's need for aid and attendance is the result of 
his service connected disabilities.  The evidence shows that 
the veteran has some very serious nonservice connected 
disabilities that affect his mobility and are important 
factors in the veteran's need for aid and attendance.  These 
include Paget's disease and post phlebitic syndrome.  
However, the August 2003 VA examination also included the 
veteran's osteoarthritis of the spine as one of the 
disabilities that results in the veteran's need for aid and 
attendance.  The September 2003 private doctor listed the 
veteran's service connected osteoarthritis first when 
indicating which problems caused the veteran to be disabled.  
The Board observes that Paget's disease is a disease of the 
bones, and that many of the symptoms from this disability 
would be difficult to separate from his service connected 
osteoarthritis of the spine.  Therefore, when all benefit of 
the doubt is resolved in the veteran's favor, the Board finds 
that it is the veteran's service connected disabilities which 
result in need for aid and attendance.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


